        Case 1:20-cv-01415-SKO Document 3 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      LISA MARIA HERNANDEZ,                               Case No. 1:20-cv-01415-SKO
 7
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                        APPLICATION TO PROCEED IN
                v.                                        FORMA PAUPERIS AND STAYING
 9                                                        CASE
10    ANDREW M. SAUL,                                     (Doc. 2)
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                                 ORDER

15         Plaintiff Lisa Maria Hernandez filed a complaint on October 5, 2020, along with an

16 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s

17 application demonstrates entitlement to proceed without prepayment of fees.

18         Accordingly, IT IS HEREBY ORDERED that:

19         1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

20         2.        The Clerk of Court is DIRECTED to issue a summons;

21         3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

22                   summons, and this order upon the defendant as directed by the plaintiff;

23         4.        The parties are hereby notified that, after service of the complaint, this action is

24                   STAYED pursuant to General Order No. 615, and there will be no scheduling order

25                   or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be

26                   automatically lifted when the defendant files the certified copy of the administrative

27                   record, with no further order of the Court; and

28
       Case 1:20-cv-01415-SKO Document 3 Filed 10/09/20 Page 2 of 2


 1          5.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to the
 2                  summons and service-related documents. Pursuant to General Order No. 615, no
 3                  other case documents will issue.
 4

 5 IT IS SO ORDERED.

 6 Dated:        October 9, 2020                               /s/   Sheila K. Oberto           .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
